Sam Bird, Judge. The employer in this workers’ compensation case, Fluor Daniel, and its insurance carrier, Pacific Employers Insurance Company, appeal from the Arkansas Workers’ Compensation Commission finding that the appellee, Alfred Barnett, is entitled to reasonable and necessary medical treatment related to his compensable injury and temporary total disability compensation. The appellants contend that there is no substantial basis for the Commission’s decision awarding Barnett ongoing medical care and disability benefits as no reasonable mind would accept the evidence as sufficient to support an award. However, we cannot reach the merits of this argument because the order from which it is appealed is not final. On July 11, 1995, appellee Alfred Barnett, along with twenty-four other workers, was on the job at Arkansas Eastman when an accidental spill of a chemical called Crotonaldehyde occurred. Barnett was approximately 100 feet away from the point of release of the chemical vapor and was working in the open air surrounded by walls that were twenty-feet tall. Barnett experienced watery eyes, burning nose and throat, and nausea. He was sent to the company doctor, Dr. Verona Brown, but was released to work light duty. Barnett developed more symptoms the next day and was sent back to Dr. Brown on several occasions. Barnett’s symptoms continued to worsen over the next few weeks, and he was subsequently terminated by the appellant, Fluor Daniel, in September 1995 for refusing to go into an area where Crotonaldehyde was being used. Antibiotics did not clear up his symptoms, and Barnett went to see a general practitioner and then a pulmonary specialist. Examinations and studies did not yield any abnormal findings; however, Barnett remained the only employee out of the twenty-five employees exposed to the chemical who continued to experience symptoms. He went to Dr. Robert Hopkins, an internal medicine physician, who diagnosed Barnett as having reactive airway disease, based on the history given. However, Dr. Hopkins’s clinical examination did not produce any significant objective findings. Additionally, Barnett consulted an allergy specialist, Dr. Aubrey Worrell. Although the tests performed did not reveal anything significant, Dr. Worrell diagnosed Barnett as disabled due to eight conditions from which he found Barnett suffered. The administrative law judge made three findings: (1) that, inter alia, Barnett had proved by a preponderance of the evidence that his reactive airway disease was causally related to, arose out of, and was a compensable consequence of his compensable injury of July 11, 1995; (2) that Barnett proved that the medical treatment sought and received by him after July 11, 1995, was reasonable, necessary, and related to the treatment of his compensable injury; (3) that Barnett proved that he was entitled to temporary total disability compensation from September 15, 1995, “through a date yet to be determined.” However, the administrative law judge held that the claim for permanent disability benefits was not yet ripe for determination. After a' de novo review of the entire record, the Arkansas Workers’ Compensation Commission affirmed the administrative law judge’s first two findings, but modified the third, finding that the healing period for which temporary total disabilities were due ended on December 20, 1996, instead of continuing “through a date yet to be determined.” Because the Commission found that Daniels’s claim for permanent disability benefits was ripe for determination, it remanded that matter to the administrative law judge for an adjudication of Barnett’s entitlement to permanent disability and vocational rehabilitation benefits, pursuant to Act 796 of 1993.  It is a well-established rule that in order for this court to review a decision of the Workers’ Compensation Commission, the order from which the parties appeal must be final. Humphrey v. Faulkner Nursing Ctr., 61 Ark. App. 48, 964 S.W.2d 224 (1998); Rogers v. Wood Mfg., 46 Ark. App. 43, 877 S.W.2d 94 (1994); Adams v. Southern Steel & Wire, 44 Ark. App. 108, 866 S.W.2d 432 (1993); TEC v. Falkner, 38 Ark. App. 13, 827 S.W.2d 661 (1992); American Mut. Ins. Co. v. Argonaut Ins. Co., 33 Ark. App. 82, 801 S.W.2d 55 (1991); St. Paul Ins. Co. v. Desota, 30 Ark. App. 45, 782 S.W.2d 374 (1990). To be final, an order must dismiss the parties from the court, discharge them from the action, or conclude their rights as to the subject matter in controversy. Rowell v. Curt Bean Lumber Co., 73 Ark. App. 237, 40 S.W.3d 344 (2001). Ordinarily an order of the Commission is reviewable only at the point where it awards or denies compensation. Id. As a general rule, orders of remand are not final and appealable. Id.  In Gina Marie Farms v. Jones, 28 Ark. App. 90, 770 S.W.2d 680 (1989), a per curiam opinion, this court fully discussed the definition of a final, appealable order in a workers’ compensation case, and applied the rule in Festinger v. Kantor, 264 Ark. 275, 571 S.W.2d 82 (1978), that “to be final the decree must also put the court’s directive into execution, ending the litigation or a separable branch of it.” The rule that an order must be final to be appealable is a jurisdictional requirement, observed to avoid piecemeal litigation. See Rowell v. Curt Bean Lumber Co., supra; Ark. R. App. P.—Civ. 2(a)(1).  Addressing only one of the issues on appeal would be to encourage piecemeal litigation. Because the Commission remanded this case to the administrative law judge for an adjudication of Barnett’s entitlement to permanent disability and vocational rehabilitation benefits, pursuant to Act 796 of 1993, the order is not final, and we are required to dismiss the appeal. Appeal dismissed. Crabtree, Baker, and Roaf, JJ., agree. Robbins and Griffen, JJ., dissent.